DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 8, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flajolet et al., US2020/0073389 A1, and further in view of Donovan et al., US2006/0164417 A1.
Regarding claim 1, Flajolet teaches A method for determining soil clods within a field (Abstract; method for detecting real lateral locations of target plants), the method comprising: receiving, with a computing system, one or more images depicting an imaged portion of an agricultural field (par. 0013; the autonomous machine 100 can also include a depth sensor 116 (e.g., LIDAR) proximal the front of the autonomous machine 100 and can detect the depth of a subsection of the plant bed surface.), the imaged portion of the field being at least partially represented by a plurality of pixels within the one or more images (par. 0016; the term “projection” of a particular pixel represents the azimuthal and radial angles of the center of the field of view of the particular pixel.); classifying, with the computing system, a portion of the plurality of pixels that are associated with soil within the imaged portion of the field as soil pixels, each soil pixel being associated with a respective pixel height (par. 0056; plant classifier or computer vision techniques to detect plant matter in the first entry image and to distinguish a first target plant from weeds in the first entry image (e.g., based on plant color(s), leaf shape, and/or size, etc.).); and identifying, with the computing system, a local maximum as a location of a candidate soil clod based on the pixel heights of the soil pixels (par. 0060; the autonomous machine 100 can identify regions of the depth image occupied by plants or other obstacles via statistical methods such as outlier detection, edge detection, classification by a neural network or other machine learning technique, etc.).  
Flajolet fails to teach the following recited limitations.  However, Donovan teaches generating, with the computing system, a first ray extending from the local maximum in a first direction until opposing endpoints are determined based on a detected edge condition (Fig. 2A, par. 0041; For a geographic query location, the point/line overlay provides the highest priority definition of the surface material, provided that a point or line exists at that query location. If the point/line overlay is empty at the query location, the MCI layer provides the surface material attribution (if MCI exists.).); generating, with the computing system, a second ray from the local maximum in a second direction that is perpendicular to the first ray until opposing endpoints are determined based on a detected edge condition (Fig. 2A, par. 0041; For a geographic query location, the point/line overlay provides the highest priority definition of the surface material, provided that a point or line exists at that query location. If the point/line overlay is empty at the query location, the MCI layer provides the surface material attribution (if MCI exists.).); and determining, with the computing system, whether a soil clod is present within the imaged portion of the field based at least in part the first ray and the second ray (par. 0045; If valid data exists, the MCI data can be accessed to determine whether imagery data exists for the pixel that includes the query point.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Flajolet’s teachings with Donovan’s teachings in order to minimize the errors and loss of fidelity that is often associated with the process of developing vector-based full feature sets (Donovan, par. 0019).

Regarding claims 3 and 15, Flajolet and Donovan teach all the limitations in claims 1 and 14.  Flajolet further teaches wherein the one or more images comprise a depth image of the imaged portion of the agricultural field, each of the plurality of pixels within the depth image being associated with a respective pixel height (par. 0013; he autonomous machine 100 can also include a depth sensor 116 (e.g., LIDAR) proximal the front of the autonomous machine 100 and can detect the depth of a subsection of the plant bed surface.).

Regarding claim 4, Flajolet and Donovan teach all the limitations in claim 3.  Flajolet further teaches generating, with the computing system, a slope-corrected depth image in which the depth image is corrected based on an estimated slope of the imaged portion of the field, the pixel height of each of the plurality of pixels deriving from the slope-corrected depth image (par. 0106; The autonomous machine 100 can determine the tilt of the plant bed surface by plotting each extension distance versus the lateral position of the tool module 130 from which the extension distance was measured and performing a linear regression. The slope of the resulting linear fit can then be set as the tilt for the toolbar (if the value is within the toolbar's range of motion).).

Regarding claim 5, Flajolet and Donovan teach all the limitations in claim 3.  Flajolet further teaches wherein the detected edge condition is a location in which the first ray or the second ray reaches a void in the depth image (par. 0060; edge detection).

Regarding claim 7, Flajolet and Donovan teach all the limitations in claim 1.  Flajolet further teaches wherein the detected edge condition is a location in which an inflection point is detected based on the pixel height for each respective pixel within the soil pixels (par. 0060; edge detection).

Regarding claim 8, Flajolet and Donovan teach all the limitations in claim 1.  Flajolet further teaches wherein the detected edge condition is a location in which a non-soil pixel is reached (par. 0060; edge detection).

Regarding claim 11, Flajolet and Donovan teach all the limitations in claim 1.  Flajolet further teaches generating a soil clod map of each of the soil clods within the imaged portion, wherein each of the soil clods is positioned within the soil clod map in a position that correlates to its position in the imaged portion of the field (par. 0016; the autonomous machine 100 can query a mapping or parametric model for the projection of a particular pixel corresponding to the center of the plant. The mapping or parametric model can, therefore, output radial and azimuthal angles of a ray extending from the camera through the center of the plant (e.g. relative to the camera or another reference point on the autonomous machine 100).).

Regarding claim 12, Flajolet and Donovan teach all the limitations in claim 1.  Flajolet further teaches wherein receiving the one or more images comprises receiving the one or more images from an imaging device supported relative to an agricultural machine, the one or more images being captured by the imaging device as the agricultural machine travels across the field (par. 0012; The autonomous machine 100 utilizes sensors on the tool modules 130 that perform agricultural functions to record depth information regarding the plant bed surface. Thus, the autonomous machine 100 can process images output by a ground-facing camera 112 in combination with the depth information according to the method S100 in order to achieve high lateral locational accuracy for detected target plants passed by the autonomous machine 100 during operation.).

Regarding claim 13, Flajolet and Donovan teach all the limitations in claim 12.  Flajolet further teaches initiating, with the computing system, a control action associated with adjusting an operation of the agricultural machine based at least in part on the determination that a quantity of soil clods or a size of soil clods within the imaged portion of the field exceeds a predefined threshold (par. 0047; the autonomous machine 100 or affiliated support infrastructure can automatically select these distances based on the size of each plant, as estimated by the ground-facing camera 112.).

Regarding claim 14, Flajolet teaches A system for determining one or more soil clods within a field (Fig. 2, par. 0021; the autonomous machine 100 having depth sensor 116s (e.g., color cameras, LIDAR sensors, and/or structured light cameras, etc.) configured to output images from which the autonomous machine 100 can detect nearby obstacles, localize itself within a scene), the system comprising: an imaging device configured to capture one or more images depicting an imaged portion of the field (par. 0011; to record images of the plant bed using a ground-facing camera 112.), the imaged portion of the field being at least partially represented by a plurality of pixels within the one or more images (par. 0016; the term “projection” of a particular pixel represents the azimuthal and radial angles of the center of the field of view of the particular pixel.); and a computing system communicatively coupled to the imaging device, the computing system including a processor and associated memory, the memory storing instructions that, when implemented by the processor (par. 0110; Other systems and methods of the embodiment can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions can be executed by computer-executable components integrated by computer-executable components integrated with apparatuses and networks of the type described above.), configure the computing system to: receive the one or more images from the imaging devices (par. 0013; the autonomous machine 100 can also include a depth sensor 116 (e.g., LIDAR) proximal the front of the autonomous machine 100 and can detect the depth of a subsection of the plant bed surface.); classify a portion of the plurality of pixels that are associated with soil within the imaged portion of the field as soil pixels, each soil pixel being associated with a respective pixel height (par. 0056; plant classifier or computer vision techniques to detect plant matter in the first entry image and to distinguish a first target plant from weeds in the first entry image (e.g., based on plant color(s), leaf shape, and/or size, etc.).); determine one or more local maximum based on the pixel heights of the soil pixels (par. 0064; The autonomous machine 100 can then analyze these regions to determine a smoothed peak height of the region, which may roughly correspond to the height of a single target plant (i.e. a plant height).); identify each of the one or more local maximum as a location of a candidate soil clod (par. 0060; the autonomous machine 100 can identify regions of the depth image occupied by plants or other obstacles via statistical methods such as outlier detection, edge detection, classification by a neural network or other machine learning technique, etc.).  
Flajolet fails to teach the following recited limitations.  However, Donovan teaches generate a first ray and a second ray extending in perpendicular directions from one another, with at least one of the first ray or the second ray intersecting the local maximum (Fig. 2A, par. 0041; For a geographic query location, the point/line overlay provides the highest priority definition of the surface material, provided that a point or line exists at that query location. If the point/line overlay is empty at the query location, the MCI layer provides the surface material attribution (if MCI exists.).); and generate a boundary of the soil clod based on a length of the first ray and a length of the second ray (par. 0052; The corrected image/raster map 12 is processed, using commercially available software, to produce a reduced feature set 52 which can be represented using a plurality of polygons.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Flajolet’s teachings with Donovan’s teachings in order to minimize the errors and loss of fidelity that is often associated with the process of developing vector-based full feature sets (Donovan, par. 0019).

Regarding claim 16, Flajolet and Donovan teach all the limitations in claim 15.  Flajolet further teaches wherein the computing system is further configured to determine an area of each soil clod based on the length of the first ray and the length of the second ray and determine a quantity of soil clods within the captured image having an area that is equal to or greater than a predefined threshold (par. 0103; the autonomous machine 100 can compare the difference in depth measurements to a threshold difference, which may correspond to a maximum realistic difference limited, for example, by the suspension of the tool module 130, or any other physical or environmental constraint. Upon detecting that the difference in depth measurements has exceeded this threshold, the autonomous machine 100 can identify a malfunction of the depth sensor 116 and utilize an alternative form of depth measurement (e.g., by utilizing the extension distances of the tool modules 130 exclusively).).

Regarding claim 17, Flajolet and Donovan teach all the limitations in claim 16.  Flajolet further teaches wherein the computing system is further configured to generate a map of each soil clod within the imaged portion based on the local maximum of each soil clod and the generated boundary of each soil clod (par. 0016; the autonomous machine 100 can query a mapping or parametric model for the projection of a particular pixel corresponding to the center of the plant. The mapping or parametric model can, therefore, output radial and azimuthal angles of a ray extending from the camera through the center of the plant (e.g. relative to the camera or another reference point on the autonomous machine 100).).

Regarding claim 18, Flajolet teaches A method for determining soil clods within a field (Abstract; method for detecting real lateral locations of target plants), the method comprising: receiving, with a computing system, one or more images depicting a first imaged portion of an agricultural field (par. 0013; the autonomous machine 100 can also include a depth sensor 116 (e.g., LIDAR) proximal the front of the autonomous machine 100 and can detect the depth of a subsection of the plant bed surface.), the first imaged portion of the field being at least partially represented by a plurality of pixels within the one or more images (par. 0016; the term “projection” of a particular pixel represents the azimuthal and radial angles of the center of the field of view of the particular pixel.); classifying, with the computing system, a portion of the plurality of pixels that are associated with soil within the first imaged portion of the field as soil pixels, each soil pixel being associated with a respective pixel height (par. 0056; plant classifier or computer vision techniques to detect plant matter in the first entry image and to distinguish a first target plant from weeds in the first entry image (e.g., based on plant color(s), leaf shape, and/or size, etc.).).  
Flajolet fails to teach the following recited limitations.  However, Donovan teaches generating a first ray and a second ray extending in perpendicular directions from one another from each local maximum within the soil pixels of the first imaged portion, with at least one of the first ray or the second ray intersecting the local maximum (Fig. 2A, par. 0041; For a geographic query location, the point/line overlay provides the highest priority definition of the surface material, provided that a point or line exists at that query location. If the point/line overlay is empty at the query location, the MCI layer provides the surface material attribution (if MCI exists.).); and determining, with the computing system, whether a soil clod is present within the imaged portion of the field based at least in part on a soil clod ratio of a length of the first ray to a length of the second ray (par. 0045; If valid data exists, the MCI data can be accessed to determine whether imagery data exists for the pixel that includes the query point.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Flajolet’s teachings with Donovan’s teachings in order to minimize the errors and loss of fidelity that is often associated with the process of developing vector-based full feature sets (Donovan, par. 0019).

Regarding claim 19, Flajolet and Donovan teach all the limitations in claim 18.  Flajolet further teaches determining a quantity of soil clods in the first imaged portion of the field to a quantity of soil clods in a second imaged portion of the field (par. 0064; The autonomous machine 100 can then record the value of this height across a number of target plants and calculate a running average or other measure of central tendency of the height of target plants within the agricultural field.).

Regarding claim 20, Flajolet and Donovan teach all the limitations in claim 18.  Flajolet further teaches wherein receiving the one or more images comprises receiving the one or more images from an imaging device supported relative to an agricultural machine, the one or more images being captured by the imaging device as the agricultural machine travels across the field (par. 0012; The autonomous machine 100 utilizes sensors on the tool modules 130 that perform agricultural functions to record depth information regarding the plant bed surface. Thus, the autonomous machine 100 can process images output by a ground-facing camera 112 in combination with the depth information according to the method S100 in order to achieve high lateral locational accuracy for detected target plants passed by the autonomous machine 100 during operation.), the method further comprising: initiating a control action associated with adjusting an operation of the agricultural machine when the soil clod ratio exceeds a predefined threshold (par. 0047; the autonomous machine 100 or affiliated support infrastructure can automatically select these distances based on the size of each plant, as estimated by the ground-facing camera 112.).

Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is requested to cancel claims 2 and 6 and incorporate the claimed limitations into independent claims 1, 14 and 18 because none of the references teach or suggest the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649